                  Case 6:20-cv-00856-ADA-JCM Document 8 Filed 09/21/20 Page 1 of 1
O AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G
        ✔ ACTION           G APPEAL                                   Western District of Texas, Waco Division
DOCKET NO.                      DATE FILED
        6:20-cv-856                       9/18/2020
PLAINTIFF                                                                         DEFENDANT
Cub Club Investment, LLC                                                          Apple, Inc.




       COPYRIGHT
                                                            TITLE OF WORK                                                AUTHOR OR WORK
    REGISTRATION NO.

1 SEE ATTACHED

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill             G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                                AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                       DATE RENDERED

            G Order        G Judgment                                     G Yes        G No

CLERK                                                        (BY) DEPUTY CLERK                                              DATE

            Jeannette J. Clack                                                                                                        9/21/2020
                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                    mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court                 5) Case File Copy



        Print                       Save As...                      Export as FDF                   Retrieve FDF File                        Reset
